DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/12/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 8-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Further with respect to independent claim 14 and new dependent claim 21, amendments made to independent claim 14 are such that the subject matter claimed is directed to a nonelected species as set forth below.

Election/Restrictions
Claims 14 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/3/2020.  More specifically, independent claim 14 has been amended to recite a “first substrate layer” and a “second substrate layer” which appears to be directed to Species B1 as opposed to Species B2 directed to a battery assembly in which first and second substrate sections are disposed on a single substrate (see Restriction Requirement mailed 3/9/2020 on P4-5).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stalder et al. (US 2017/0179517).
Regarding claim 1, Stalder discloses a battery assembly (battery, Title, Abstract, Fig. 1) comprising: 
a first electrode disposed in a first substrate section (cathode 2 disposed on cathode current collector 8 [0017], Fig. 1, wherein the section of the cathode current 
a second electrode disposed in a second substrate section (anode 4 disposed on anode current collector 10 [0017], Fig. 1, wherein the section of the anode current collector 10 upon which anode 4 is disposed is considered to be a ‘second substrate section’);
an adhesive disposed between the first substrate section and the second substrate section, the adhesive bonding the first substrate section to the second substrate section (sealing gasket 12 disposed between cathode current collector 8 and anode current collector 10 to connect the inner peripheral edge [0021], Fig. 1), the adhesive having a first portion and a second portion spaced apart laterally from the first portion, the first portion and the second portion of the adhesive partially defining a chamber between the first and second electrodes (Fig. 1 shows sealing gasket 12 having first and second portions spaced apart and defining a chamber between cathode 2 and anode 4); and
an electrolyte disposed in the chamber vertically between the first and second electrodes, the electrolyte disposed laterally between the first portion and the second portion of the adhesive (electrolyte for exchange of ions between cathode 2 and anode 4 [0020], Fig. 1).
Regarding claim 2, Stalder discloses all of the claim limitations as set forth above.  Stalder further discloses a first current collector configured to collect current from the first electrode and a second current collector configured to collect current from the second electrode (cathode and anode current collectors 8,10 [0019], Fig. 1).

Regarding claim 10, Stalder discloses all of the claim limitations as set forth above.  Further regarding a limitation reciting “the electrolyte is screen printed in the chamber”, product-by-process limitations are not given patentable weight since the method does not provide additional structure to the product claim (see MPEP 2113 and 2114).
Regarding claim 12, Stalder discloses all of the claim limitations as set forth above.  Stalder further discloses the battery assembly has a thickness from a top surface to a bottom surface in a range of 50 microns to 500 microns (battery has a thickness of approximately 0.4 mm [0022] which is approximately 400 microns).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stalder et al. (US 2017/0179517), as applied to claims 1-2, 4, 10 and 12, in view of Gaikwad et al. (US 2012/0276434).
Regarding claim 3, Stalder discloses all of the claim limitations as set forth above.  However, Stalder does not disclose the first current collector comprises a first terminal and the second current collector comprises a second terminal, the first and second terminals configured to connect to an electronic device.
Gaikwad discloses flexible batteries comprising a cathode tab 106 and anode tab 108 (Title, Abstract, [0026]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because particular known cathode tabs and anode tabs in flexible batteries was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Further, the cathode and anode tabs are considered capable of connecting to an electronic device.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stalder et al. (US 2017/0179517), as applied to claims 1-2, 4, 10 and 12, in view of Bailey et al. (US 2011/0274959).
Regarding claim 8, Stalder discloses all of the claim limitations as set forth above.  However, Stalder does not discloses a package substrate assembly having one or more conductive traces, the battery assembly being integrated within the package substrate assembly and electrically connected to a first conductive trace of the one or more conductive traces.
Bailey discloses flexible thin printed batteries and device (Title, Abstract), where cells are connected to the circuit of a device formed on a polyester film ([0131], Fig, 12-13).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because particular known device powered by batteries was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 9, modified Stalder discloses all of the claim limitations as set forth above.  Regarding a limitation in claim 9 reciting “an integrated device die mounted…to the package substrate assembly”, product-by-process limitations are not given patentable weight since the method does not provide additional structure to the product claim (see MPEP 2113 and 2114).  Nevertheless, Bailey discloses a device mounted and electrically connected (sound chip, piezoelectric speaker [0131], Fig. 12-13).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stalder et al. (US 2017/0179517), as applied to claims 1-2, 4, 10 and 12, in view of Moreau et al. (US 2016/0104913).
Regarding claim 11, Stalder discloses all of the claim limitations as set forth above.  However, Stalder does not disclose the adhesive and the electrolyte are spaced by a spacer.
Moreau discloses a battery having improved sealing, wherein a sealing device consists of a frame 23 of electrically insulating heat-sensitive material and two frames of adhesive material arranged on either side of frame 23 ([0099], Fig. 5-6).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because particular known combination seal for batteries including a frame of electrically insulating heat-sensitive material (spacer) along with frames of adhesive material was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stalder et al. (US 2017/0179517), as applied to claims 1-2, 4, 10 and 12, in view of Berland et al. (US 9,472,814).
Regarding claim 13, Stalder discloses all of the claim limitations as set forth above.  However, Stalder does not disclose the battery assembly is at least partially covered with a protective layer.
	Berland discloses depositing insulating coating over stacked configuration to prevent shorting of the free-standing electrical devices as well as to provide a barrier against environmental reactions (C5/L18-24, C5/L64-C6/L17, C7/L25-40).
	Stalder and Berland are analogous art because they are concerned with the same field of endeavor, namely batteries.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Stalder by depositing an insulating coating over the battery because Berland teaches improving safety of the battery by providing a protective barrier.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The invention is drawn to a battery assembly comprising, among other things, the first and second substrate sections comprise respective portions of a single substrate, wherein the single substrate is folded between the first and second substrate sections.
	The closest prior art is Stalder et al. (US 2017/0179517) which discloses first and second substrate sections as part of two different substrates (see Fig. 1) but does not teach or suggest the first and second substrate sections are part of a single substrate that is folded.  Further, none of prior art teach or suggest a single substrate folded to form first and second substrate sections in which first and second electrodes are disposed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zargar et al. (US 2019/0104613) discloses a first PCB section including a first battery connection for providing an electrical connection to a first terminal of the battery, a second PCB section including a second battery connection for providing an electrical connection to a second terminal of the battery and a flexible section (Title, Abstract, Fig. 5-6), where first and second PCB sections are joined by a mechanical coupling apparatus such as adhesive ([0014]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        6/15/2021